Citation Nr: 1705132	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  07-30 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than July 22, 2004 for a grant of service connection for posttraumatic stress disorder (PTSD), to include whether there was clear and unmistakable error (CUE) in an October 16, 2002, rating action. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter was last before the Board of Veterans' Appeals (Board) in March 2012, on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 2005, the RO granted service connection for PTSD and assigned a 50 percent rating, effective July 22, 2004; the Veteran appealed the assigned rating and effective date.  The Veteran testified at a Travel Board hearing in April 2011 before the undersigned and a transcript is of record.  In March 2012, the Board granted a 100 percent disability rating and remanded the issue of entitlement to an earlier effective date.  

In February 2014, the RO granted service connection for herpes and assigned a 60 percent rating effective April 4, 2013, the date of claim.  Although the Veteran has perfected an appeal as to the assigned effective date for herpes, that issue will not be discussed herein as she also requested a hearing, which remains pending scheduling by the RO.


FINDINGS OF FACT

1.  The RO did not adjudicate a claim of entitlement to service connection for PTSD until October 2002.

2.  The Veteran did not timely appeal the October 2002 rating action.

3.  The October 2002 rating action rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority; the rating decision did not contain undebatable error that would have manifestly changed the outcome. 

4.  After the October 2002 adjudication, the RO did not receive a petition to reopen - and the file does not otherwise reflect an informal claim, formal claim, or any written intent to submit a petition to reopen - the Veteran's claim for service connection for PTSD until September 2004; subsequently, the claim was granted and the RO assigned an effective date of July 22, 2004.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for revision or reversal of the October 2002 rating decision on the basis of CUE have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2016).

3.  The criteria have not been met for assignment of an effective date prior to July 22, 2004, for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  However, notice and assistance requirements of the VCAA are not applicable to CUE issues.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In regard to the Veteran's claim for an earlier effective date on a basis other than CUE, the Board notes that proper VCAA notice must inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  In a September 2004 letter, sent prior to the December 2005 rating decision, VA advised the Veteran of the evidence and information necessary to reopen and substantiate a claim for service connection as well as her and VA's responsibilities in obtaining such evidence and information.  A subsequent, March 2006 letter, VA informed her of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 letter was issued after the December 2005 adjudication, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA can cure such a timing problem by readjudicating the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Here, such readjudication was completed in a September 2007 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, 19 Vet. App. at 490.  In this case, the RO granted the Veteran's claim for service connection for PTSD and she appealed the initially assigned effective date.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

In specific regard to the April 2011 hearing, the Court has held that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the 2011 hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that would help substantiate the claim.  

VA has also satisfied the duty to assist the Veteran in obtaining pertinent information and evidence.  Although the Veteran contended at an April 2011 hearing that VA issued her a rating action in 1999 denying PTSD, no such rating action is associated with her file, she has provided no documentation of such a rating action, the RO has provided a memorandum that they unsuccessfully searched all systems for such rating action, and other correspondence from the Veteran supports a finding that she filed her initial claim in 2001.  As her other arguments on appeal are limited to interpretation of governing legal authority, and, regardless of any possible prior adjudication, the 2002 rating action became final, there is no outstanding information or evidence that would help substantiate the claim for an earlier effective date.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103 (a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In addition, there has been substantial compliance with the March 2012 remand directives.  Specifically, in March 2012, the Board remanded the issue of the Veteran's entitlement to an earlier effective date for additional development to include a search for any documentation of a 1999 rating action, adjudication of the claim of CUE, and readjudication of the claim for an earlier effective date.  As noted above, the RO unsuccessfully searched for the 1999 rating action and provided a formal finding of unavailability.  As the issue of CUE was subsequently adjudicated and a November 2015 supplemental statement of the case was promulgated, there has been substantial compliance with the 2012 remand.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  She will not be prejudiced as a result of the Board proceeding to the merits of her appeal.

II.  CUE

The Veteran has alleged CUE in regard to denials of service connection for PTSD.  She specifically identified RO decisions issued in 1999 (unspecified) and October 2002, but the below analysis focuses on the October 2002 decision.  In regard to the Veteran's testimony that the RO initially adjudicated her claim in 1999, the record reflects no such adjudication, and a June 2012 Formal Finding of Unavailability verifies that VA efforts to locate such an adjudication were exhausted.  Moreover, as there is a presumption of regularity for official duties performed by the RO, documentation of any such adjudication would be expected in the record.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  Although the Veteran has submitted pertinent documents that are dated prior to 1999 and discuss PTSD, such documents were sent to VA with her notation that they were part of her "copy of application for PTSD/MST dtd. 7/9/01 submitted to Montgomery VA Regional Office."  Further, in August 2001 correspondence, she refers to her July 2001 claim for service connection for PTSD as her "original claim."  As the record reflects no 1999 rating action and statements to the contrary are inconsistent with other evidence of record, the contention regarding a 1999 rating decision is not credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to the October 2002 rating action, un-appealed rating decisions are final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE. 38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision. 38 U.S.C.A. § 5109A ; 38 C.F.R. § 3.105 (a). 

However, CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A ; 38 C.F.R. § 3.105 (a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

At the time of 2002 rating decision, VA law and regulations provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  VA regulation specific to adjudicating a claim for PTSD stated that service connection for PTSD required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, condition, or hardships of a veteran's service, his/her lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304 (f) (2002).

In the October 2002 rating action, the RO denied service connection for PTSD due to lack of evidence of the claimed stressor.  Specifically, the record, at that time, reflected that the Veteran had a post-service diagnosis of PTSD, due to sexual trauma and childhood sexual abuse.  Treatment notes reflected that the Veteran informed treating mental health professionals of multiple incidents of sexual trauma, to include an incident while she was home on leave from active duty in late 1974 and a taxi driver kidnapped her, demanded sexual relations, and threatened her with an axe.  The Veteran indicated that the perpetrator of that in-service incident was brought to trial, but, at the time of the October 2002 rating action, she had not, despite request from VA, submitted the perpetrator's name for purposes of record retrieval.  The RO made documented attempts, but was unable to obtain criminal or trial documents without the name of the perpetrator.  The 2002 decision notes that the Veteran's service records did not reflect evidence of behavioral changes.  Her service personnel records reflect she was recognized for her service in August 1975 and received an Army Commendation Medal upon her discharge.  Although she was treated for gynecological issues during service, such treatment began prior to the date of the incident identified as her in-service stressor, service treatment records do not reflect a reported sexual assault, and she was examined as normal, and reported herself to be in fairly good health, at separation.  The RO noted a lack of credible supporting evidence that the claimed in-service stressor occurred and the Veteran was notified of the RO's October 2002 denial, but did not appeal; the decision became final.  38 U.S.C.A. § 7105 (West 2014).  

To warrant a finding of CUE in a rating decision the Board must find that: (1) either the correct facts, as they were known at that time, were not before the adjudicator, i.e., more than a simple disagreement with how the RO weighed or evaluated the evidence; or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error is "undebatable" and the sort that, had it not been made, would have "manifestly changed" the outcome of that decision; and (3) any such determination of CUE would be based only on the record and law that existed at the time of that prior adjudication.  Damrel, 6 Vet. App. at 245 (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  "There is a presumption of validity to otherwise final decisions, and [] where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger." Fugo, 6 Vet. App. at 44.

An allegation that CUE exists only on the basis that previous adjudication has improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Similarly, neither can any other general, non-specific claim of  error.  Fugo, 6 Vet. App. at 44.  To the extent that the Veteran contends VA committed error at the time of the 2002 adjudication by not considering criminal or trial documents, the record reflects that VA made every effort to attempt to obtain these documents and, after learning that additional information (the perpetrator's name) was needed, requested that information from the Veteran.  In so doing, the RO acted in accordance with pertinent regulation, 38 C.F.R. § 3.159(c)(1)(i) (2002, 2016):  

The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians. The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.

Although a de novo review of the same facts by a different VA adjudicator may have resulted in a different conclusion than the RO reached in 2002, the Board cannot conclude that service connection for PTSD disorder was undebatably warranted at that time.  Despite the Veteran's contentions, at the time of the 2002 rating action, there was evidence both for and against a nexus between the post-service PTSD diagnosis and her service.  The Board cannot find that the rating action contained CUE as there was a reasonable basis to conclude that her PTSD was not related to service.

III.  Earlier Effective Date

The Veteran contends that she is entitled to an earlier effective date for her grant of service connection for PTSD.  The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

Regardless of the Veteran's contention that she filed a claim for service connection for PTSD in either 1997 or 1998, she did not appeal the October 2002 rating action denying the claim so that rating action became final.  Subsequent to the 2002 decision, VA received no further pertinent correspondence from the Veteran until a September 14, 2004 petition to reopen her claim for service connection for PTSD.  The petition included a copy of a sheriff's department report showing that the Veteran was the complainant against a man arrested on October 11, 1974 who was charged with assault with intent to commit rape.

The RO issued a December 2005 rating decision granting service connection for PTSD, effective July 22, 2004.  In the December 2005 decision, the RO noted that service connection was previously denied due to lack of evidence supporting the Veteran's claim of an assault during service and observed the new evidence documenting the assault charge.  On the basis of VA medical evidence showing that the Veteran was admitted on July 22, 2004 to a substance abuse program with a diagnosis of PTSD related to military sexual trauma, the RO used the date of that admission as the effective date for service connection in accordance with 38 C.F.R. § 3.157 (2005).  Although 38 C.F.R. § 3.157 is no longer part of the Code of Federal Regulations, at the time of the RO's 2005 adjudication, 38 C.F.R. § 3.157 allowed VA to accept the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital, as the date of receipt of a claim; the provision was applicable when, as here, a claim specifying the benefit sought was received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157.

As there is no other evidence, after the October 2002 RO denial and prior to July 22, 2004, of any intent to file a claim for service connection for PTSD, the date of the Veteran's admission to the VA substance abuse program (with diagnosis of PTSD related to military sexual trauma) - July 22, 2004 - is the earliest assignable effective date for the grant of service connection for that disability.  38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. § 3.400 (b)(2).  As the Veteran has already been assigned an effective date of July 22, 2004 for the award of service connection for PTSD, her claim for an earlier effective date must be denied.


ORDER

The claim of CUE in the October 2002 rating decision denying service connection for PTSD is denied.

An effective date earlier than July 22, 2004, for the grant of service connection for PTSD is denied.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


